DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Applicant's amendment to the claims filed on 02/11/2019 has been acknowledged and entered. Claims 1-10 have been cancelled and new claims 11-27 have been added. Non-final office action on the merits is as follows: 


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 14-16, 18-19, 23-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (U.S. Patent Pub. No. 2016/0254479, from hereinafter “Jeong”).
Regarding Claim 11, Jeong in Fig. 1-5 teaches a thin film package structure, comprising: a substrate (101); an organic adhesive layer (310); and a package film layer (300), wherein the organic adhesive layer is provided on the substrate, the package film layer covers the organic adhesive layer, and the organic adhesive layer is formed with a groove structure (¶’s 0029-0060, specifically Fig. 4-5 and ¶’s 0048-0060 describing the organic adhesive layer and the package film layer). In particular, Jeong clearly teaches that grooves are formed between embankment structures (310) as showing in Fig. 4 and 5.
Regarding Claim 14, Jeong teaches wherein the substrate includes a display region (DA) and a non-display region surrounding the display region, and wherein the organic adhesive layer is formed with an embankment structure (310) surrounding the display region (Fig. 1 and 4-5 showing the display area and the non-display area having the embankment structure; ¶ 0059). 
Regarding Claim 15, Jeong teaches wherein the embankment structure and the groove structure are arranged side by side (Fig. 4-5).
Regarding Claim 16, Jeong teaches wherein the groove structure is disposed in the embankment structure (Fig. 4-5). 
Regarding Claim 18, Jeong teaches wherein the groove structure is a discontinuous groove structure disposed in the embankment structure in a separated manner (¶ 0059). In particular, Jeong teaches that the embankment structure may form a square frame shape surrounding the display area and that the plurality of embankment structures are separated by intervals and therefore discontinuous. 
Regarding Claim 19, Jeong in Fig. 1-5 teaches a display panel (10), comprising: a thin film package structure, wherein the thin film package structure comprises: a substrate (101); an organic adhesive layer (310); and a package film layer (300), wherein the organic adhesive layer is provided on the substrate, the package film layer covers the organic adhesive layer, and the organic adhesive layer is formed with a groove structure (¶’s 0029-0060, specifically Fig. 4-5 and ¶’s 0048-0060 describing the organic adhesive layer and the package film layer). In particular, Jeong clearly teaches that grooves are formed between embankment structures (310) as showing in Fig. 4 and 5). 
Regarding Claim 23, Jeong teaches lay panel according to claim 19, wherein the substrate includes a display region (DA) and a non-display region surrounding the display region, and wherein the organic adhesive layer is formed with an embankment structure (310) surrounding the display region (Fig. 1 and 4-5 showing the display area and the non-display area having the embankment structure; ¶ 0059). 
Regarding Claim 24, Jeong teaches wherein the embankment structure and the groove structure are arranged side by side (Fig. 4-5).
Regarding Claim 25, Jeong teaches wherein the groove structure is disposed in the embankment structure (Fig. 4-5). 
Regarding Claim 27, Jeong teaches wherein the groove structure is a discontinuous groove structure disposed in the embankment structure in a separated manner (¶ 0059). In particular, Jeong teaches that the embankment structure may form a square frame shape surrounding the display area and that the plurality of embankment structures are separated by intervals and therefore discontinuous. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 17, 20-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Furuie (U.S. Patent Pub. No. 2017/0244063).
Regarding Claim 12 and 21, Jeong fails to teach wherein the groove structure is an uncrossed groove structure that extends in a zigzag form.
Furuie in Fig. 1-6 teaches a similar thin film package structure, comprising: a substrate (400); an organic adhesive layer (406/204/206); and a package film layer (416), wherein the organic adhesive layer is provided on the substrate, the package film ¶’s 0028-0042 and 0049-0052). 
In view of the teachings of Furuie, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Jeong to include wherein the groove structure is an uncrossed groove structure that extends in a zigzag form because this is an obvious matter of design choice as Furuie shows multiple shapes of embankment and groove structures are known and specifically including a zigzag shape can help further improve the sealing of the thin film package structure. 
Regarding Claims 13 and 22, Jeong fails to specifically teach wherein the groove structure is a crossed groove structure with a grid shape. 
Furuie also teaches wherein the groove structure is a crossed groove structure with a grid shape (Fig. 6B). 
In view of the teachings of Furuie, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Jeong to include wherein the groove structure is a crossed groove structure with a grid shape because this is an obvious matter of design choice as Furuie shows multiple shapes of embankment and groove structures are known and specifically including a zigzag shape can help further improve the sealing of the thin film package structure. 
Regarding Claim 17 and 26, Jeong fails to specifically teach wherein the groove structure is a continuous groove structure.
Furuie also teaches wherein the groove structure is a continuous groove structure (Fig. 2-4). 
In view of the teachings of Furuie, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Jeong to include wherein the groove structure is a continuous groove structure because this is an obvious matter of design choice as it will ensure that the thin film package structure is completely sealed with no gaps or discontinuous portions provided along the grooves extending around the display area. 
Regarding Claim 20, Jeong in Fig. 1-5 teaches a thin film package method, used to realize a packaging to form a display panel, wherein the display panel comprises a display region (DA) and a non-display region surrounding the display region, the thin film package method comprising: providing a substrate (101); forming an organic adhesive layer (310) on the substrate, wherein the organic adhesive layer in the non-display region is formed with a groove structure and an embankment structure (310) defined by the groove structure; and the groove structure and the embankment structure surround the display region; and covering the substrate with a package film layer (300), filling the package film layer in the non-display region into the groove structure (¶’s 0029-0060, specifically Fig. 4-5 and ¶’s 0048-0060 describing the organic adhesive layer and the package film layer). In particular, Jeong clearly teaches that grooves are formed between embankment structures (310) as showing in Fig. 4 and 5). 
Jeong fails to specifically teach where at least one of the groove structures and the embankment structure is a structure extending in a zigzag form.
Furuie in Fig. 1-6 teaches a similar thin film thin film package method, used to realize a packaging to form a display panel, wherein the display panel comprises a display region (212) and a non-display region (214) surrounding the display region, the thin film package method comprising: providing a substrate (400); forming an organic adhesive layer (406/204/206) on the substrate, wherein the organic adhesive layer in the non-display region is formed with a groove structure and an embankment structure (204/206) defined by the groove structure; the groove structure and the embankment structure surround the display region; and at least one of the groove structures and the embankment structure is a structure extending in a zigzag form; and covering the substrate with a package film layer (416), filling the package film layer in the non-display region into the groove structure (Fig. 6C showing a zigzag form; ¶’s 0028-0042 and 0049-0052). 
In view of the teachings of Furuie, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Jeong to include where at least one of the groove structures and the embankment structure is a structure extending in a zigzag form because this is an obvious matter of design choice as Furuie shows multiple shapes of embankment and groove structures are known and specifically including a zigzag shape can help further improve the sealing of the thin film package structure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong above, and further in view of Chen et al. (U.S. Patent Pub. No. 2014/0118975, from hereinafter “Chen”).
Regarding Claim 20, Jeong fails to specifically teach wherein at least one of the groove structures and the embankment structure is a grid-shaped structure. 
Chen in Fig. 9 teaches a similar thin film thin film package method, used to realize a packaging to form a display panel, wherein the display panel comprises a display region and a non-display region surrounding the display region, the thin film package method comprising: providing a substrate (110); forming an organic adhesive layer (140) on the substrate, wherein the organic adhesive layer in the non-display region is formed with a groove structure and an embankment structure (140) defined by the groove structure; the groove structure and the embankment structure surround the display region; and at least one of the groove structures and the embankment structure is a structure extending in a zigzag form; and covering the substrate with a package film layer (150), filling the package film layer in the non-display region into the groove structure (Fig. 9 showing grid-shaped structure; ¶’s 0031-0044 and 0053-0054). 
In view of the teachings of Chen, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Jeong to include wherein at least one of the groove structures and the embankment structure is a grid-shaped structure because this is an obvious matter of design choice as Chen shows multiple shapes of embankment and groove structures are known and specifically including a grid-shaped structure can help further improve 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Chen et al. (U.S. Patent Pub. No. 2010/0258346) teaches a thin film package structure, comprising: a substrate; an organic adhesive layer; and a package film layer, wherein the organic adhesive layer is provided on the substrate, the package film layer covers the organic adhesive layer, and the organic adhesive layer is formed with a groove structure. 
(ii) Xiong et al. (CN 106816551 A) teaches a thin film package structure, comprising: a substrate; an organic adhesive layer; and a package film layer, wherein the organic adhesive layer is provided on the substrate, the package film layer covers the organic adhesive layer, and the organic adhesive layer is formed with a groove structure. 
(iii) Cai et al. (CN 106848107 A) teaches a thin film package structure, comprising: a substrate; an organic adhesive layer; and a package film layer, wherein the organic adhesive layer is provided on the substrate, the package film layer covers the organic adhesive layer, and the organic adhesive layer is formed with a groove structure wherein the groove structure is an uncrossed groove structure that extends in a zigzag form. 
Wang et al. (CN 205789979 U) teaches a thin film package structure, comprising: a substrate; a retaining wall structure; and a package film layer, wherein the retaining wall structure is provided on the substrate, the package film layer covers the retaining wall structure, and the retaining wall structure is formed with a groove structure wherein the groove structure is a crossed groove structure with a grid shape. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 29, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816